Citation Nr: 1640021	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease, status post coronary artery bypass graft, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to coronary artery disease.

5.  Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease and/or peripheral neuropathy.

6.  Entitlement to service connection for leg stents, to include as secondary to peripheral neuropathy.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1964 to January 1968.  The Veteran also had subsequent inactive military service with the Air National Guard of Maryland from April 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran's appeal was previously before the Board in February 2016 at which time the Board dismissed claims for service connection for diabetes mellitus, type II, and B-cell leukemias and a claim to reopen for service connection for a blood disorder.  The Board also reopened the Veteran's previously denied claims for service connection for CAD, a skin disorder and hypertension.  The Board then remanded those reopened claims along with the Veteran's original claims for service connection for sleep apnea, peripheral neuropathy and leg stents for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board notes that, in May 2016, the Veteran submitted a VA Form 21-527EZ, Fully Developed Claim (Pension).  There is no indication that a new claim has been established in response to the Veteran's filing.  Thus, the issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served at Minot Air Force Base in North Dakota from October 1964 to October to March 1964 and at Andersen Air Force Base in Guam from April 1966 to October 1966. 

2.  The probative and persuasive evidence fails to establish that the Veteran was exposed to tactical herbicides, such as Agent Orange, during his service at Andersen Air Force Base in Guam from April 1, 1966 to October 1, 1966, and, therefore, his coronary artery disease/ischemic heart disease, peripheral neuropathy, skin disorder and hypertension cannot be found to be related to service as a result of such claimed exposure. 

3.  The Veteran's coronary artery disease/ischemic heart disease and peripheral neuropathy are not related to paint remover poisoning while serving at Minot Air Force Base or any other injury or event incurred in service.

4.  Whether the Veteran's hypertension, sleep apnea and leg stents are secondary to his coronary artery disease/ischemic heart disease and/or peripheral neuropathy is moot as service connection has not been established for either of these conditions.

5.  The Veteran's current skin disorder is not directly related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease/ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  Service connection for leg stents is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran contends that he was exposed to Agent Orange while serving at Andersen Air Force Base in Guam and that his coronary artery disease/ischemic heart disease, peripheral neuropathy, skin disorder and hypertension are related to such exposure to tactical herbicides during his military service.  Alternatively, the Veteran contends that his coronary artery disease/ischemic heart disease and peripheral neuropathy are related to paint remover poisoning from when he was serving at the Minot Air Force Base in North Dakota.  He also contends that complaints of chest pain he had in service were the onset of his current coronary artery disease/ischemic heart disease.   Finally, he contends that his hypertension, sleep apnea and leg stents are secondary to his coronary artery disease/ischemic heart disease and/or peripheral neuropathy.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board notes that the current medical evidence demonstrates the Veteran has the following diagnoses:  coronary artery disease, status post coronary artery bypass graft; peripheral neuropathy/polyneuropathy in all four extremities; pruritus, prurigo and eczema; hypertension; sleep apnea; and status post stenting of the right common iliac artery.  Thus, there is no question as to whether current disabilities exist.  The question before the Board is whether they are related to any incident of service or secondary to a service-connected disability.

Claims Related to Agent Orange Exposure

The Veteran contends he was exposed to Agent Orange while serving on the flight line at Andersen Air Force Base in Guam and that he has coronary artery disease/ischemic heart disease, peripheral neuropathy, a skin disorder and hypertension as related to such exposure.

Official service personnel records demonstrate the Veteran served at Andersen Air Force Base in Guam from April 1, 1966 to October 1, 1966, as a member of the Vietnam Black Barons in support of the 28th/484th Bomb Wings SAC during combined operations as the 4133rd Bomb Wing (Prov).  

VA provides a presumption of exposure to tactical herbicides, such as Agent Orange, to veterans who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, as well as certain Korean War veterans who served from April 1, 1968 to August 31, 1971, in identified units in or near the Korean demilitarized zone (DMZ) determined to be in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iii) and (iv).  The Veteran in this case, however, admits that his claim is not based on such service, but rather is based upon his service in Guam.  As such, the Veteran is not entitled to a presumption of exposure to tactical herbicides but must demonstrate actual exposure.

In support of his claim, the Veteran has submitted multiple articles and reports that he maintains supports his contention that Agent Orange was used on Guam.  The Board finds, however, that this evidence is circumstantial at best and does not directly prove that the U.S. military stored, tested or used tactical herbicides on Andersen Air Force Base in Guam, much less that they did so prior to or at the time the Veteran was there in 1966.

For example, at the Veteran's Board hearing in July 2015, his then-representative pointed to a map in the record that is a 1997 U.S. Air Force map of Andersen Air Force Base, dated May 16, 2012 in the right hand bottom corner.  This map reportedly sets forth the locations of 39 IRP sites at Andersen Air Force Base.  The Veteran's representative argued that this map is one of the biggest pieces of evidence in the Veteran's case because it correlates all of the sites enumerated and explains what toxins were found at each one of those sites.  The Veteran testified that he was in the area marked "Training Area 2" on the map on occasion, which the report that goes with the map indicates dioxins were found in the soil in that area.  However, the Board finds this report to be too remote in time from the Veteran's service to establish proof that tactical herbicides were present at or around the same time the Veteran was in Guam.  The report was generated 30 years after the Veteran was at Andersen Air Force Base.  The contamination it relates to could have happened at any time during that 30 year timeframe.

Also at the hearing, the Veteran's representative discussed a DOW Chemical report from April 2004 and two 2002 GAO reports as important evidence.  However, these reports again are very remote in time from the Veteran's period of service and do not demonstrate that Agent Orange or other tactical herbicides were present before or during the Veteran's service in Guam.  Moreover, as for the DOW report, the findings therein are based upon a newspaper article that reports U.S. veterans'  accounts of being sick from Agent Orange used on the base without report to official military records to support the use of Agent Orange.  As for the GAO reports, notably, they do not mention that herbicides were used, tested or stored in Guam but rather discuss hazardous waste produced by the Department of Defense (DoD) with one of the reports setting forth a list of the types of waste produced, which does not mention herbicides.

Finally, the Veteran's attorney mentioned one more government document the Veteran submitted, an April 1987 GAO report also documenting hazardous waste on DoD installations on Guam.  The Board notes again, however, that this report does not reference herbicides used, tested and/or stored on Guam but rather only discusses hazardous waste.  Clearly the DoD produced a lot of hazardous waste on its Air Force bases as a by-product of its work and this has caused high toxicity levels on the bases on Guam as shown by the GAO reports.  However, that is not a reason to infer that tactical herbicides, such as Agent Orange, were used, tested or stored at Andersen Air Force Base.

Furthermore, the Board notes that, simply because these reports may show that TCDD was present in the soil and/or water at Andersen Air Force Base does not conclusively prove that Agent Orange was used, tested and/or stored there as there could be other sources of TCDD than Agent Orange.  As demonstrated by these reports, there were many sources of contamination on Andersen Air Force Base.  It is overreaching to say that Agent Orange is the only source of the TCDD contamination at Andersen Air Force Base over its years of operations, including the 30 plus years between the Veteran's presence there and when these reports were completed.

Rather VA has followed its procedures and inquired with the agencies as to whether Agent Orange or other tactical herbicides had been either used, tested or stored on Guam and specifically on Andersen Air Force Base.  An initial inquiry made in November 2006 in conjunction with the Veteran's prior claim resulted in a negative response from the C&P Policy Staff.  It replied that a review of the information provided by the DoD on herbicide use and test sites outside Vietnam did not contain any herbicide test or use sites on Guam. The Veteran may be referring to small-scale brush clearing activity, but there is no record of such activity with DoD and no way to know the chemical content of any such claimed herbicide use.  Therefore, no evidence could be provided to support the Veteran's claim.  The RO was directed to seek further specific research with the U.S. Army and Joint Services Records Research Center (JSRRC).  However, the RO found such a request was not warranted because the Veteran was not claiming a presumptive condition (notably at that time ischemic heart disease had not been determined to be a presumptive disease and the evidence did not show the Veteran had acute or subacute peripheral neuropathy).

In February 2016, upon reopening the Veteran's claims based upon the new evidence he had submitted regarding possible Agent Orange in Guam, the Board remanded his claims determining that this new evidence and the lapse in time required a new inquiry to ensure that no new findings by DoD regarding Agent Orange in Guam had been made in the interim.  Pursuant to the Board's remand, inquiry to the VA's Agent Orange mailbox received a response in February 2016 that "DoD has not identified any location on the island of Guam where Agent Orange was used, tested, or stored during the Vietnam era.  Agent Orange was developed for combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and so there was no need for Agent Orange use there. Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships.  Therefore, Compensation Service can provide no evidence to support the claim."  Direction was given to inquire with the JSRRC for any information any information that this organization can provide to corroborate the Veteran's claimed exposure.  

Pursuant to the Board's remand, as well as the Agent Orange mailbox's response, inquiry was made to the JSRRC seeking to corroborate the Veteran's exposure to Agent Orange in Guam from August 1, 1966 to September 30, 1966.  In April 2016, the JSRRC responded that it had "reviewed the available historical information and to date, it does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispersal, or usage at Andersen AFB, or on the Island of Guam, during August - September 1966, including all base camps, air bases and perimeter fence areas.  We also reviewed the History of the U.S. Department of Defense (DOD) Programs for the Testing, Evaluation and Storage of Tactical Herbicides and the DOD listing of herbicide spray areas and test sites outside the Republic of Vietnam; Guam is not a listed location.  Therefore, we cannot document that [the Veteran] was exposed to Agent Orange/tactical herbicides while stationed at Andersen AFB, Guam."

Based on the foregoing evidence, the Board finds that the most probative and persuasive evidence as to whether tactical herbicides, such as Agent Orange, were used, tested and/or stored at Andersen Air Force Base in Guam during the time that the Veteran was stationed there is the responses from the VA Agent Orange mailbox (C&P Policy Staff) and the JSRRC as this evidence is based upon official DoD records whereas the evidence submitted by the Veteran is circumstantial at best as it is based upon third party reports and supposition that the TCDD found at the military sites in Guam are related solely to Agent Orange without consideration of other causes for such contamination.  The evidence submitted by the Veteran does not provide official documentation of the use, testing or storage of tactical herbicides on Andersen Air Force Base before or during the time he was stationed there in 1966, which is the relevant period at question.  The government reports he submits are simply to remote to establish that, even if the TCDD found was caused by Agent Orange or other such herbicides, that such was present when the Veteran was in Guam in 1966.  Such a connection is not established by the evidence despite what the Veteran contends.  Unfortunately, the evidence submitted by the Veteran is merely anecdotal and lacks probative value.  Whereas the evidence received from the VA Agent Orange mailbox and JSRRC is based upon official DoD documentation and, therefore, is assigned high probative value.

The Board acknowledges that the Veteran's private treating physician has opined that he believes the Veteran's peripheral neuropathy/polyneuropathy is related to and/or secondary to exposure to Agent Orange as he states other etiologies have been ruled out.  Unfortunately, as the Veteran's exposure to Agent Orange has not been verified, the private physician's medical opinion is not considered to be based upon an accurate factual premise and, therefore, lacks probative value to establish a nexus relationship between the Veteran's current peripheral neuropathy and his military service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran was exposed to tactical herbicides, such as Agent Orange, while serving at Andersen Air Force Base in Guam from April 1, 1966 to October 1, 1966.  As the Veteran has failed to prove his exposure to Agent Orange, his claims for service connection for coronary artery disease/ischemic heart disease, peripheral neuropathy, a skin disorder and hypertension as related to such exposure must be denied whether directly related to service or based upon the presumption set forth in 38 C.F.R. § 3.309(e).  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for coronary artery disease/ischemic heart disease, peripheral neuropathy, a skin disorder and hypertension as due to herbicide exposure is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claims Related to Paint Remover Poisoning

Alternatively, the Veteran contends that direct service connection for his coronary artery disease/ischemic heart disease and peripheral neuropathy is warranted due to an episode of paint remover poisoning he had while serving at the Minot Air Force Base in North Dakota in 1966.  Specifically, the Veteran has stated that, in January or February of 1966, he was exposed to lead poisoning from lead paint remover while using paint remover on H1-heaters.  He has related that he was using a paint brush to do this and the paint remover had a strong odor and made him feel light-headed and gave him nose bleeds.  He reported the last nose bleed he had was very bad and one of his roommates had to take him to the base medical clinic in the middle of the night to have it cauterized because it would not stop bleeding.  He does not know why this is not part of his records.  He reported that they did not provide him any protection such as a dust mask.  See February 2016 VA Form 21-4138, Statement in Support of Claim.  The Veteran has also pointed to an in-service note from 1967 showing complaints of chest pain that he believes led to his bypass surgery.

The Veteran was provided VA examination in February 2016 in relation to these claims.  With regard to the paint remover poisoning, the Veteran reported being stationed at Minot Air Force Base in North Dakota in 1964. He reported his job was AGE (Aerospace Ground Equipment).  He reported working on hydraulics, hooked up the air conditioners on the air craft with duck work, and worked on MJ-1 bomb lifts.  He reported being exposed to paint remover poisoning when he was taking all the paint off the H-1 heaters.  He reported doing this for eight hours a day, for about two weeks.  He reported he was not given any protection equipment while working with this poison.  He had symptoms of nausea and nose bleeds, and one night his nose would not stop bleeding, for which he went to the clinic and had to have his nose cauterized.  

The Veteran's service personnel records indicate he served at Minot Air Force Base in North Dakota from October 1964 to March 1966.

Coronary Artery Disease/Ischemic Heart Disease 

With regard to his coronary artery disease/ischemic heart disease, the Veteran reported the onset of his cardiac symptoms were while taking the paint off H-1 heaters.  Using the paint remover poison, he reported he would get chest pain and keep working.  

In seeming contradiction to what was just reported, the examiner stated that the Veteran reported the onset and history of his chest pain was in 1966 while stationed at Minot Air Force Base in North Dakota.  He reported that he did not seek treatment for the chest pain as it would come and go.  He reported that, in about 2005, he came to the Oscar G. Johnson VA Medical Center and had a nuclear stress test and was diagnosed with coronary artery disease.  He was sent to Milwaukee and it was found out that he had 3 blockages.  He had a coronary artery bypass graft in 2006. 

After examining the Veteran, the examiner diagnosed coronary artery disease, status post coronary artery bypass graft.  In response the Board's February 2016 remand request to render an opinion whether the Veteran's coronary artery disease/ischemic heart disease is related to any disease or injury incurred during service other than exposure to tactical herbicides, the VA examiner opined that this Veteran's current coronary artery disease, status post coronary artery bypass graft, is not at least as likely as not due to any disease or injury incurred during service, and it is not caused by, related to, or aggravated by his military service.  The examiner's rationale is based on the Veteran's testimony, physical examination, tests, records, and medical literature.  The examiner commented that the Veteran reported using a paint remover for two weeks, eight hours a day, but that this is a very minimal time period when compared to his smoking history, which the evidence shows that this Veteran was a smoker for approximately 50 years.  It is well known in medical literature that smoking causes coronary artery disease and can lead to coronary artery bypass graft.  Thus, this examiner concluded that this Veteran's coronary artery disease and coronary artery bypass graft is most likely caused by or a result of this Veteran's history of cigarette smoking because smoking decreases the heart's ability to deliver the proper nutrients and oxygen to vital organs thus decreasing the ability of the heart and the major organs in the body to function properly.

In addition, in response to the Board's request to specifically address the Veteran's contentions that his coronary artery disease/ischemic heart disease is etiologically related to an episode of paint remover poisoning in service, the VA examiner opined that the Veteran's coronary artery disease/ischemic heart disease is not at least as likely as not etiologically related to an episode of paint remover poisoning.  His rationale is that the Veteran smoked for approximately 50 years and it is most likely that the smoking caused his coronary artery disease/ischemic heart disease and not the two weeks of exposure to the paint remover poisoning the VA examiner acknowledges the Veteran reported he had in service.  The examiner commented that it is well known in medical literature that smoking causes coronary artery disease/ischemic heart disease by decreasing vital nutrients and oxygen to the heart, and having decreased nutrients and oxygen to the heart muscle does not allow for proper functioning of the heart muscle.  This examiner did consider this Veteran's testimony as credible.  This examiner looked at his testimony, VBMS, personal medical records and included his history of smoking verses his exposure event while in the military.

As to whether the Veteran's coronary artery disease/ischemic heart disease had its onset in service (specifically the report of chest pains on the October 1967 separate examination reports), the VA examiner stated that the Veteran's chest pain in October of 1967 was mostly likely acute in nature and no follow up was indicated, needed, or done by the Veteran.  He continued to smoke and was not diagnosed with coronary artery disease/ischemic heart disease till 2006, approximately 39 years post military with no continuity of care or reported continuity of the chest pain from October of 1967 till 2006.

VA treatment records from January 2006 show the Veteran had a history of chest pain for seven to eight months and was found to have two-vessel coronary artery disease of the LAD and right coronary artery.  He underwent a three-vessel coronary artery bypass graft in January 2006 without complication.  

After reviewing this evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's coronary artery disease/ischemic heart disease, status post coronary artery bypass graft, is related to his military service, especially to either an episode of paint remover poisoning or chest pains noted on separation examination.  The VA examiner's medical opinion is highly probative nexus medical evidence as it is based upon a full review of the record, is factually accurate and provides a complete rational for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not provided an opposing opinion other than his own lay statements of his belief that his heart disease is related to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran's coronary artery disease/ischemic heart disease at issue in this case, however, could have multiple possible causes as evidenced by the fact that the Veteran has in fact alleged alternative etiologies.  Thus, the Board finds that this disability is the type that falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  The Veteran's lay statements as to its etiology are, therefore, not competent and lack probative value to establish a nexus between it and his military service.  

As for the Veteran's report of an onset in service, the Veteran himself appears to have provided at the VA examination inconsistent reports of the onset of his chest pain in service.  At first he reported the onset in 1964 when he was exposed to the paint remover.  But then the examiner noted he reported the onset of chest pain in 1966 without report in service.  

Finally, the Veteran himself reported on his October 1967 Report of Medical Examination that his "mild infrequent chest pain" was "probably due to excessive smoking."  Over 40 years later, he has tried to recant that contemporaneous statement to say that he was mistaken and now he believes his chest pain was evidence of the onset of his current coronary artery disease/ischemic heart disease.  However, the Board finds the Veteran's then contemporaneous statement in October 1967 is inherently more probative then his current statements made in conjunction with his claim for compensation with VA as it was made towards ascertaining his then-contemporaneous state of physical and mental readiness.  The October 1967 Report of Medical Examination is an official record, which in general in the law, is accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Furthermore, the contemporary medical evidence is inconsistent with the Veteran's statements.  The Board may weigh the contemporary medical evidence against lay statements.  The VA examiner's medical opinion is consistent with the Veteran's October 1967 statement, but inconsistent with the Veteran's current statements relating his current coronary artery disease/ischemic heart disease to his military service or any chest pains he felt during then.  In addition, the January 2006 VA treatment records, as well as the Veteran's report at the February 2016 VA examination of an onset of chest pain in 2005, is inconsistent with the Veteran's current report that his coronary artery disease/ischemic heart disease had its onset in service.  Hence the Board finds that the inconsistencies in the evidence diminish the Veteran's credibility such that it reduces the probative value of his assertions that his current coronary artery disease/ischemic heart disease had its onset in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's coronary artery disease/ischemic heart disease, status post coronary artery bypass graft, is related to his military service, especially due to an episode of paint remover poisoning or chest pains the Veteran experienced during service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection on a direct basis for coronary artery disease/ischemic heart disease is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Peripheral Neuropathy

At the February 2016 peripheral neuropathy examination, the Veteran reported numbness, tingling, and pain in his fingers, toes and feet.  He reported the numbness, tingling, and pain started in his feet first in about 2007.  He reported the numbness, tingling and pain started in all of his fingers in about 2014.  He also reported a burning sensation in both feet.  He related that his neurologist told him it is from being exposed to toxic agents such as Agent Orange.  The Veteran reported that the peripheral neuropathy is related to Agent Orange while in Guam in 1966.  Notably, the Veteran did not relate to the examiner that his peripheral neuropathy was related to the episode of paint remover poisoning as he had previously alleged to VA in support of his claim.

After examining the Veteran, the examiner diagnosed bilateral upper and lower extremity peripheral neuropathy.  In February 2016, the Board remanded the Veteran's claim and requested the VA examiner to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's peripheral neuropathy is related to any disease or injury incurred during service.  The Board specifically requested that the examiner address whether the Veteran's peripheral neuropathy is related to any verified exposure to tactical herbicides such as Agent Orange during his service in Guam from April to October of 1966.  

In response to the Board's opinion request, the VA examiner opined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is less likely as not related to any disease or injury incurred during service.  The examiner's rationale is based on the Veteran's testimony, physical examination, tests, records, and medical literature.  The examiner stated that, if his peripheral neuropathy was at least as likely as not related to his exposure to the paint remover poisoning, the Veteran should have had an acute episode of peripheral neuropathy.  However, he did not have any complaints of peripheral neuropathy in his feet and hand and none were noted in his service treatment records.  Rather he reported he started having symptoms of peripheral neuropathy in his toes and feet in about 2007 and his fingers in 2014.  The examiner commented that peripheral neuropathy happens when the nerve ending get destroyed, and this Veteran has a history of approximately 50 years of smoking, and smoking is considered a toxin.  The examiner concluded that this Veteran may have been exposed to a toxin from the paint remover poisoning but, when one compares a two week exposure event to a history of 50 years of exposure to cigarette smoking, it is most likely that his history of smoking caused his peripheral neuropathy and not a short term exposure event to paint remover poisoning.

As to the Board's opinion request as to exposure to Agent Orange, as such exposure has not been verified, that opinion is not relevant.  Nevertheless, it is interesting to note the examiner's rationale as he provides even more commentary as to what the medical literature shows about the relationship between smoking and peripheral neuropathy.  The examiner stated that it is well known in medical literature that smoking causes peripheral neuropathy by damaging the small arterioles and venules to include the larger arteries and veins.  This is done because they are deprived of the needed nutrients and oxygen to function correctly.  The examiner further commented that the Veteran's medical records back up his smoking history with a date of October 16, 1967.   He also stated it is documented on the report of medical history that he was smoking a pack and a half per day at that time.  WebMD reports that cigarette smoking causes significant damage to one's arteries with the very first puff.  The examiner noted that he researched VBMS, WebMD, Up-to-date, Mayo Clinic, John Hopkins sites, American Heart Association and American Diabetes Association. 

Service connection must be established on some basis other than exposure to Agent Orange, however, the evidence fails to establish that the Veteran's peripheral neuropathy is otherwise related to any injury or incident of service.  By the Veteran's own statement, his peripheral neuropathy did not start until 2007 at the earliest, 40 years after the Veteran's discharge from service.  He has not reported any symptoms of peripheral neuropathy in service, especially during the episode of paint remover poisoning he reports having while serving at the Minot Air Force Base.  Furthermore, the VA examiner opined that, because he does not report having acute symptoms of peripheral neuropathy at that time, plus given his long history of smoking, it is more likely that his peripheral neuropathy is due to his smoking rather than any other incident of service such as the short two-week period of paint remover exposure.  

The Board finds the VA examiner's medical opinion highly probative as to whether a nexus relationship exists between the Veteran's current peripheral neuropathy and his military service as it is based upon a review of the entire record, the Veteran's statements and testimony, medical findings and a clear rationale with citation to sound medical principles.  See Nieves-Rodriguez, supra.  The Veteran has not provided a relevant opposing medical opinion (just the private medical opinion which relates his peripheral neuropathy to Agent Orange exposure).  Thus the only opinion he has provided is his own lay statements, which the Board finds are not competent as the Veteran's peripheral neuropathy clearly may have many causes as evidenced by the medical evidence of record (e.g., the Veteran's private physician's statement that all other etiologies have been ruled out) and thus such is not subject to lay observation.  See Kahana, supra; Jandreau, supra.  Thus, the Veteran's statements relating his current peripheral neuropathy to his military service, especially to exposure to paint remover during such service, is not afforded any probative value.

Consequently, in weighing the competent, credible and probative evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities is directly related to his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

All Other Claims

The Veteran also has claims for service connection for hypertension, sleep apnea and leg stents.  At the July 2015 Board hearing, the Veteran, via his representative at that time, clarified that he was claiming that his sleep apnea and hypertension are secondary to his coronary artery disease and/or his peripheral neuropathy and his leg stents are secondary to his peripheral neuropathy.  Thus, the Board finds that the Veteran has limited his claims for service connection for sleep apnea, hypertension and leg stents to entitlement based solely on a theory of secondary service connection.  Therefore, the Board need only address that theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In the present case, however, as discussed above, service connection has not been established for the Veteran's coronary artery disease/ischemic heart disease or peripheral neuropathy.  Consequently, the question of whether service connection can be established as secondary to these conditions is moot as there is no service-connected disability upon which service connection can be founded.  The Board finds, therefore, that secondary service connection for hypertension, sleep apnea and leg stents must be denied as a matter of law.

Finally, the Board notes that, although the Veteran's attorney stated at the July 2015 Board hearing that the Veteran's skin condition was related to his exposure to Agent Orange, in an August 2006 statement the Veteran reported had skin problems dating back to 1964 in service, but that he never sought treatment while on active duty.  As that statement dates his skin problems prior to his claimed Agent Orange exposure, the Board finds that it should consider whether the Veteran's current skin disorder is directly related to his military service, other than exposure to Agent Orange.  

In contrast to the Veteran's August 2006 statement, his October 1967 separation examination reports show he described having a fungus infection of the left forearm during service that was adequately treated.  He was noted to have had no complications and no sequelae.  No skin abnormality was noted at the time.  Also April 1979 examination reports related to the Veteran's enlistment in the Air National Guard do not demonstrate either the Veteran's report of a history of skin problems or a finding of any skin abnormalities at that time.  

By the Veteran's own statement, his first post-service treatment for skin problems was in May 2004 when he went to VA to see a dermatologist.  See July 3, 2008 VA 21-4138.  However, VA treatment records show he was first seen by a dermatologist in June 2005 at which time he only complained of having a rash on his hands and forearms for 18 months.  He was noted to have pruritus and dermatitis primarily on sun-exposed areas and age-appropriate milia/hypertrichosis.  The cause of the dermatitis appeared to be at question with differential diagnoses of mechanical/prurigo nodularis, lichen simplex chronicus, porphyria (pseudo or PCT), pruritus secondary to liver or renal disease, history of polycythemia so wonder about MDS, doubtful if lichen planus.  He also had a few atypical nevi that needed to be followed.  An addendum indicated that the Veteran's pruritus was thought to be secondary to underlying medical problems.  On follow up in September 2006, he only complained of pruritus and papules/nodules on his forearms.  The assessment was pruritus and prurigo nodules.  It was again thought his pruritus was from possible MDS (which would be due to an underlying medical condition).  In October 2006, his primary care physician noted him to eczema and pruritus and to consider neurodermatitis.  He was advised to stop itching and follow his dermatologist's recommendations.   In the new evidence received in conjunction with the more recent claim, the only treatment for a skin disorder was for eczema on the Veteran's scalp in 2009.  

Based on the evidence, the Board finds that there is insufficient evidence to substantiate that the Veteran's current skin problems of pruritus and prurigo nodules of the forearms and hands treated in 2005 and 2006 are the same as the fungus infection the Veteran reportedly was treated for and resolved during service.  Furthermore, there is nothing to demonstrate that the eczema on the Veteran's scalp treated in 2009 is related to the Veteran's military service.  The Veteran has reported he has had skin problem since service, however, whatever problem he had in service clearly resolved and was not present at the time of his discharge examination in October 1967.  Moreover, there was no evidence that the Veteran had any skin disorder in April 1979 when he entered into service with the Air National Guard, over 11 years later.  Thus, the Board finds that lack of evidence of a skin disorder in April 1979 is inconsistent with the Veteran's report of a continuity of symptoms since service.   In weighing the evidence, the Board finds the more probative and persuasive evidence to be the contemporaneous evidence of record such as the Veteran's military examination reports and the VA treatment records, rather than the Veteran's statements made in conjunction with his claim for compensation with VA, as they were made towards ascertaining his then-contemporaneous state of physical and mental readiness.  These reports are generally in the law accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service connected compensation.  See, e.g., Rucker, 10 Vet. App. at 73; Flynn, 6 Vet. App. at 503.

Based on the foregoing, therefore, the Board finds that the preponderance of the evidence is against finding that direct service connection for the Veteran's current skin disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for a skin disorder as directly related to service is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft, to include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.

Entitlement to s service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to coronary artery disease, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease and/or peripheral neuropathy, is denied.

Entitlement to service connection for leg stents, to include as secondary to peripheral neuropathy, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


